DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 7/19/2022.  The Examiner notes claims 1, 3, 5, 8-11, 13, 15-22, & 24-27 are currently pending and have been examined; claims 1 & 20-21 are currently amended.  Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5
The claim states "wherein the plurality of bristles are offset from the plurality of recesses." It is unclear what is intended to be offset from the plurality of recesses. Is it the entire plurality of bristles, the first subset, the second subset, or a different portion or part of the plurality of bristles? The second subset of bristles is defined in claim 1 to be helically wrapping around the brush dowel and the recesses are defined as axially extending so the limitation of claim 5 would be counter to what has already been defined for the plurality of bristles and the second subset of bristles. It appears then that claim 5 is referring to the first subset of bristles from claim 1 which has already been defined as offset from the recesses and is addressed in the claim 1 rejection, see below. 
For purposes of compact prosecution, it is noted that any amendments to claim 5 shall be further limiting from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-11, 13, 15-16, 20, & 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 6,323,570 B1) in view of Edelson et al. (US 2006/0273686 A1) further in view of Wehde (US 3,974,406 A) further in view of Kasper, Jr. et al. (US 2018/0125315 A1), hereinafter Nishimura, Edelson, Wehde, and Kasper, respectively.
Regarding claim 1 (Currently Amended), 
Nishimura teaches a brushroll for a vacuum cleaner [Fig 1-2], comprising: 
a brush dowel [1] configured to rotate about a longitudinal axis in a first direction [Fig 1-2, Col 2, lines 23-38], the brush dowel having a dowel wall defining an outside dowel surface and an inside dowel surface defining an interior [Fig 2, 1 has in exterior surface and an interior surface], and wherein the inside dowel surface…; 
a plurality of bristles [2], wherein a first subset of bristles of the plurality of bristles extend outwardly from the outside dowel surface [Fig 1, Col 2, lines 23-38; the bristles to on the left side of the V pattern is the first subset]…and a second subset of the plurality of bristles extend helically outward from the outside dowel surface [Fig 1-2, Col 2, lines 35-38, the bristles to the right of the V pattern is the second subset]; and 
a brushed drive motor within the interior of brush dowel for rotating the brush dowel about the longitudinal axis [Fig 2, Col 2, lines 23-38, a motor is housed in 1 which uses brushes (i.e. 5) and is therefore brushed motor], the brushed drive motor, comprising: 
a stator [Fig 2, 8]…; 
a rotatable motor shaft [9] extending within the interior of the brush dowel and defining the longitudinal axis [Fig 2]; 
an armature [7] mounted on the rotatable motor shaft and rotatable relative to the stator [Fig 2, Col 2, line 42]; 
a commutator [10] mounted on the rotatable motor shaft and rotatable with the armature, relative to the stator [Fig 2, Col 2, line 42-44]; and motor brushes [5] located within the interior and configured to contact the commutator as the commutator rotates [Fig 2, 5 can be within 1 as shown in Fig 3 to integrate the 5 into 1 (Col 4, lines 4-5)]; and 
a mechanical coupling [Fig 2 & 6; 15-18] between the brushed drive motor and the brush dowel comprising a planetary gear assembly [Fig 2 & 6, Col 2, line 66 – Col 3, line 6; 15-18 form a planetary gear assembly] configured to reduce a rotational speed of the brush dowel compared to the rotatable motor shaft [Fig 2 & 6, Col 2, line 57 – Col 3, line 6, 15-18 reduce the rotational speed of 1 compared to 9]; 
wherein the armature, commutator, and rotatable motor shaft are configured to rotate within the brush dowel about the longitudinal axis in a second direction, opposite the first direction of the brush dowel…[Fig 2 & 6, 1 rotates opposite 9 based on the planetary gear system].
Nishimura may not explicitly disclose wherein the inside dowel surface defines a plurality of recesses that are axially-extending, the inside dowel surface having a reduced dowel wall thickness at the plurality of recesses and including thicker sections there between; or wherein a first subset of bristles of the plurality of bristles extend outwardly from the outside dowel surface offset from the plurality of recesses; or the stator mounted to the inside dowel surface for rotation with the brush dowel about the longitudinal axis in the first direction and having a plurality of magnets mounted to the inside dowel surface at the plurality of recesses for rotation with the brush dowel.
Nishimura may not explicitly disclose the stator mounted to the inside dowel surface for rotation with the brush dowel about the longitudinal axis in the first direction and having a plurality of magnets mounted to the inside dowel surface…for rotation with the brush dowel.
However, Edelson addresses the same problem that Nishimura is attempting to solve; which is reducing the size of an electric motor while still providing the same output of the motor [Nishimura:  Col 1, line 23-34 & Edelson:  ¶154]. Edelson specifically teaches a small compact hub motor [Fig 7 & 9, ¶80, the compact motor can be used on "other machines" which includes vacuums] for use inside of a drive wheel [¶80 & ¶85; the drive wheel of Edelson is interpreted to include vacuum brush dowels as the brush dowel is a rotated elongated wheel driven by a motor which are known in the art to be in the brush dowel as disclosed by Nishimura] a stator [102] mounted to the inside dowel surface [Fig 7 & 9, ¶156, 102 is mounted to the inside of 104] for rotation with the brush dowel about the longitudinal axis in the first direction [¶156; 102 rotates in a first direction opposite 106, 111, & 114] and having a plurality of magnets [¶9, ¶34, ¶20; electric motors use a plurality of magnetic poles which include permanent magnets] mounted to the inside dowel surface…for rotation with the brush dowel [Fig 7 & 9, ¶156 102 rotates with 104].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stator of the electric motor within the brush dowel as disclosed by Nishimura to have the stator attached to the brush dowel and counter-rotate relative to the rotor and drive shaft as disclosed by Edelson. One of ordinary skill in the art would have been motivated to make this modification to increase the torque of the motor without increasing the size of the motor [Edelson:  ¶154-¶155].
Nishimura as modified teaches wherein the armature [Nishimura:  7], commutator [Nishimura:  10], and rotatable motor shaft [Nishimura:  9] are configured to rotate within the brush dowel about the longitudinal axis in a second direction [Fig 2 & 6, 1 rotates opposite 7, 9, & 10 based on the planetary gear system], opposite the first direction of the brush dowel and the stator [Edelson:  With the stator (i.e. 8 of Nishimura and 102 of Edelson) attached to the brush dowel (i.e. 1 of Nishimura and 104 of Edelson) the stator rotates with the brush dowel opposite the armature, commutator, and rotatable motor shaft].
Nishimura as modified may not explicitly disclose wherein the inside dowel surface defines a plurality of recesses that are axially-extending, the inside dowel surface having a reduced dowel wall thickness at the plurality of recesses and including thicker sections there between, and the plurality of magnets mounted to the inside dowel surface at the recesses for rotation with the brush dowel.
However Wehde teaches a plurality of recesses [13] that are axially-extending [Fig 1], the inside dowel surface [Fig 1, 10 has an inside surface] having a reduced dowel wall thickness at the plurality of recesses and including thicker sections there between [Fig 1, Col 3, lines 1-12; 13 is distributed around 10 and therefore there are reduced thicknesses of 10 at 13 and the section between each 13 are thicker]; and the plurality of magnets [14] mounted to the inside dowel surface at the recesses [Fig 1] for rotation with the brush dowel [Fig 1]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inside surface of the brush dowel and the plurality of magnets as disclosed by Nishimura as modified above to have a plurality of axially-extending recesses having a reduced dowel wall thickness at the recesses and thicker sections there between and the plurality of magnets mounted to the inside dowel surface at the recesses for rotation with the brush dowel as disclosed by Wehde.  One of ordinary skill in the art would have been motivated to make this modification to have the magnet protected and supported from the centrifugal forces [Wehde:  Col 3, line 6-16] and additionally this modification makes the brush dowel more compact, as Nishimura is attempting to accomplish, by having the magnets take up less space within the interior of the brush dowel since the magnets would no longer protrude into the interior from the inside surface of the dowel [Wehde:  Fig 1; 14 no longer protrudes out into the space between 10 and 9 like 1 & 2].
Nishimura may not explicitly disclose a first axial section overlying the plurality of recesses.
However, Kasper teaches a brush dowel [152] with a plurality of bristles [166] arranged to define a first axial section [¶72; the bristles can be arranged axially] overlying the plurality of recesses [Fig 13; 166 are over top of the recesses of 172 (i.e. overlying the recesses)] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bristles as disclosed by Nishimura as modified to have a first axial section overlying the plurality of recesses as disclosed by Kasper. Per MPEP 2143(E), choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the finite number of identified predictable solutions are:  to place the bristles over the plurality of recesses, to place the bristles not over the recesses, or to place some of the bristles over the recesses and some not over the recesses.  Therefore, since modifying Nishimura as modified to have a first axial section overlying the plurality of recesses can be made without any change in the operation of the bristles or electric motor of Nishimura as modified; and in view of the teachings of the prior art to place bristles axially over recess [Kasper:  Fig 13; ¶72] there will be reasonable expectations of success.
Nishimura may not explicitly disclose wherein a first subset of bristles of the plurality of bristles extend outwardly from the outside dowel surface offset from the plurality of recesses.
However, Kasper further teaches in a different embodiment a brush dowel [60] with a plurality of bristles [76] wherein a first subset of bristles of the plurality of bristles extend outwardly from the outside dowel surface offset from the plurality of recesses [Fig 5, ¶39, The bristles (76) are placed in the thicker sections of the brushroll between thinner, recessed sections; 76 can be arranged straight (i.e. axially), angled, helical, or a combination thereof (i.e. a brush dowel with a subset of bristles that is axially extending along the dowel and a second subset that is helically extending along the brush dowel)].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of bristles as disclosed by Nishimura as modified above to have wherein a first subset of bristles of the plurality of bristles extend outwardly from the outside dowel surface offset from the plurality of recesses as disclosed by Kasper.  One of ordinary skill in the art would have been motivated to make this modification to better support the bristles during agitation with larger/deeper holes [Kasper:  ¶42, bristle support platforms (82) are formed by extending into the hollow dowel, but if the hollow dowel was thinned out by recesses the bristles would be placed in the thicker sections formed between the recesses] while allowing the bristles to be arranged in any other pattern when not restricted by recesses or thinned sections.
Regarding claim 2 (Canceled), 
Regarding claim 4 (Canceled), 
Regarding claim 5 (Previously Presented), 
Nishimura as modified teaches the brushroll of claim 1, wherein the plurality of bristles are offset from the plurality of recesses [Kasper:  Fig 5; the bristles (76) are placed in the thicker sections of the brushroll between thinner, recessed sections (i.e. offset)].
Regarding claim 6 (Cancelled), 
Regarding claim 7 (Cancelled), 
Regarding claim 8 (Previously Presented), 
Nishimura as modified teaches the brushroll of claim 1, wherein the planetary gear assembly comprises a sun gear [Nishimura:  15] mounted on the rotatable motor shaft [Nishimura:  Fig 6], a ring gear [Nishimura:  18] fixed with the brush dowel [Nishimura:  Fig 2 & 6], and a plurality of planet gears [Nishimura:  16] engaged with the sun gear and the ring gear [Nishimura:  Fig 2 & 6].
Regarding claim 9 (Previously Presented), 
Nishimura as modified teaches the brushroll of claim 8, wherein the plurality of planet gears rotate about respective planet gear axes that are fixed in space relative to the brush dowel and the rotatable motor shaft [Nishimura:  Fig 2 & 6, Col 2, line 57 – Col 3, line 6].
Regarding claim 10 (Original), 
Nishimura as modified teaches the brushroll of claim 8, wherein the planet gear axes of the plurality of planet gears are parallel to and offset from the longitudinal axis [Nishimura:  Fig 2 & 6, Col 2, line 57 – Col 3, line 6].
Regarding claim 11 (Previously Presented), 
Nishimura as modified teaches the brushroll of claim 8, wherein the planetary gear assembly further comprises a carrier [Nishimura:  3] for the plurality of planet gears, wherein the carrier is stationary such that the plurality of planet gears rotate in fixed positions while the sun gear and the ring gear rotate in opposite directions [Nishimura:  Fig 2 & 6, Col 2, line 57 – Col 3, line 6].
Regarding claim 12 (Cancelled), 
Regarding claim 13 (Previously Presented), 
Nishimura as modified teaches the brushroll of claim 1, wherein the motor brushes are supported by a first bearing holder provided on one end of the brush dowel [Nishimura:  Fig 1-2, 4] and mounted to the rotatable motor shaft [Nishimura:  Fig 1-2, 4 is mounted to 9] and wherein the first bearing holder receives bearings on which the brush dowel rotates relative to the rotatable motor shaft [Nishimura:  Fig 2, 11].
Regarding claim 14 (Cancelled), 
Regarding claim 15 (Previously Presented), 
Nishimura as modified teaches the brushroll of claim 13, and further comprising a second bearing holder [Nishimura:  Fig 2, 3 holds 13] provided on an opposite end of the brush dowel and mounted to the rotatable motor shaft [Nishimura:  Fig 2, 3 is mounted to 9], wherein the second bearing holder receives bearings on which the brush dowel rotates relative to the rotatable motor shaft [Nishimura:  Fig 2, 3 receives 14 which 1 rotates about].
Regarding claim 16 (Original), 
Nishimura as modified teaches the brushroll of claim 15, wherein the planetary gear assembly comprises a plurality of planet gears and a carrier for the plurality of planet gears, and wherein the carrier is integrally formed with or provided on the second bearing holder [Nishimura:  Fig 2 & 6, a plurality of 16 is held by 3 which also forms the second bearing holder].

Regarding claim 20 (Currently Amended), 
Claim(s) 20 recite(s) the same or similar limitations as those addressed above for claim(s) 1.  The differences are addressed below:  
Nishimura as modified teaches a vacuum cleaner [Nishimura:  Fig 8] comprising: a suction nozzle inlet [Nishimura:  Fig 2, 8, & 10, 22 has 45]; a suction source in fluid communication with the suction nozzle inlet for generating a working airstream [Nishimura:  Fig 2 & 10, 43]; a separating and collection assembly for separating and collecting debris from the working airstream [Nishimura:  Fig 10, 48 & 44]; a brushroll adjacent the suction nozzle inlet [Nishimura:  Fig 10] and comprising: a brush dowel configured to…  The rest of the claim is the same or similar to claim 1.
The inside dowel surface and outside dowel surface of claim 1 are the inside surface and outside surface in claim 20.
Claim(s) 20 is/are therefore rejected for the same reasons set forth above for claim(s) 1.
Regarding claim 25 (Previously Presented),
Nishimura as modified teaches the brushroll of claim 1 wherein the first axial section includes a linear arrangement of the at least a portion of the bristles, the linear arrangement extending axially along the first axial section [Kasper:  ¶39].
Regarding claim 26 (Previously Presented),
Nishimura as modified teaches the brushroll of claim 25 wherein the first axial section includes dual linear arrangements arranged about opposite portions of the outside dowel surface [Kasper:  Fig 5, ¶39, shows dual arrangements that can be linear].
Regarding claim 27 (Previously Presented),
Nishimura as modified teaches the brushroll of claim 1 wherein the at least one of the plurality of bristles of the first axial section and at least one of the plurality of bristles of the second axial section are axially adjacent and circumferentially aligned [Kasper:  ¶39].

Claims 3, 17-19, 21-22, & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Edelson further in view of Wehde further in view of Kasper further in view of Syverson et al. (US 2003/0188397 A1), hereinafter Syverson.
Regarding claim 3 (Previously Presented), 
Nishimura as modified teaches the brushroll of claim 1, including the plurality of magnets.  However, Nishimura as modified may not explicitly disclose at least one pair of opposing magnets, wherein the at least one pair of opposing magnets have opposite polarity. [While Nishimura may not explicitly disclose this limitation but does disclose that it is known that electric motors use magnets as part of their construction (Nishimura:  Col 4, line 23-28).]
Syverson teaches a vacuum cleaner with at least one pair of opposing magnets, wherein the opposing magnets have opposite polarity [Syverson:  Fig 1, ¶32; 50 can be individual magnets with alternating polarity].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of magnets as disclosed by Nishimura as modified to have at least one pair of opposing magnets, wherein the opposing magnets have opposite polarity as disclosed by Syverson.  One of ordinary skill in the art would have been motivated to make this modification as a well-known and understood electric motor construction [Syverson:  ¶9 & ¶32]
Regarding claim 17 (Previously Presented), 
Nishimura as modified teaches the brushroll of claim 1, wherein the commutator comprises a plurality of commutator bars [Nishimura:  Fig 7, 10 has individual segments which form bars longitudinally along 10] and the armature.
Nishimura as modified may not explicitly disclose the armature comprising a plurality of wire slots, wherein the armature is wired so that the wire slots are incrementally advanced ahead of the commutator bars in an advancing pattern.
Syverson teaches a vacuum cleaner with an armature having a plurality of wire slots [Fig 2, #56], wherein the armature is wired [Fig 2, ¶34, 58] so that the wire slots are incrementally advanced ahead of the commutator bars in an advancing pattern [Fig 2, ¶41, the windings can be sequentially advanced so as to be attracted to the next pole; and can have magnets although not typical].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the armature and commutator as disclosed by Nishimura as modified to have a plurality of wire slots, wherein the armature is wired so that the wire slots are incrementally advanced ahead of the commutator bars in an advancing pattern as disclosed by Syverson.  One of ordinary skill in the art would have been motivated to make this modification to be able to control the motor by energizing the appropriate windings [Syverson:  ¶41-¶43].
Regarding claim 18 (Original), 
Nishimura as modified teaches the brushroll of claim 17, wherein the motor brushes are separated by an angular distance relative to the longitudinal axis, and wherein the armature is wired so that the advancing pattern repeats when the brush dowel has rotated a number of degrees equal to the angular distance [Syverson:  Fig 2, ¶41-¶43, the windings can be sequentially advanced so as to be attracted to the next pole which can be repeated as the armature rotates].
Regarding claim 19 (Previously Presented), 
Nishimura as modified teaches the brushroll of claim 1, wherein the planetary gear assembly comprises a -3:1 gear ratio [Edelson:  ¶161, can have a 3:1 ratio], the stator comprises field magnets [Nishimura:  Claim 9, 8 is magnet], and the brushed drive motor comprises two motor brushes configured to contact the commutator as the commutator rotates [Nishimura:  Fig 2, there are two 5].
Nishimura as modified may not explicitly disclose six field magnets.
Syverson teaches a vacuum cleaner with six field magnets [¶35, can have 6 magnets (magnetized poles)].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stator as disclosed by Nishimura as modified to have six field magnets as disclosed by Syverson.  One of ordinary skill in the art at the time of the invention would have been motivated to make this modification to have a motor magnet with a minimum standard number of magnetic poles (i.e. individual magnets) [Syverson:  ¶35].
Regarding claim 21 (Currently Amended),
Claim 21 recites the same or similar limitations as those addressed above for claim 1.  The differences are addressed below:
The inside dowel surface and outside dowel surface of claim 1 are the inside surface and outside surface in claim 21.
Claim 21 does not define subsets of the plurality of bristles as seen in claim 1. The plurality of bristles is defined as having the same limitations from claim 1 as the first subset of bristles of the plurality of bristles which is rejected in claim 1. 
"wherein the inside surface is a contiguous cylindrical surface defined by the dowel wall and the magnets" [Wehde:  Fig 1, 14 and the inside surface of 10 define a contiguous cylindrical surface; It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inside surface as disclosed by Nishimura as modified to be a contiguous cylindrical surface defined by the dowel wall and the magnets as disclosed by Wehde; One of ordinary skill in the art would have been motivated to make this modification so the magnets would be flush with the dowel and thereby reducing the motors size].
"wherein an outer diameter of the brush dowel is 10.2 cm (4 in.) or less" [Syverson:  Fig 17-18; ¶61, the outer diameter (OD) of 306 (i.e. the housing fixed to the inside surface of 300) is 1.125 inches; since 306 is fixed to the inside surface of 300 (i.e. brush dowel) the inside diameter of 300 is approximately 1.125 inches, therefore 300 appears to be less than 4 inches as it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  Please see MPEP 2144.05 (I).; Nishimura as modified may not explicitly disclose this limitation however Syverson teaches it; It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brush dowel as disclosed by Nishimura as modified to have an outer diameter less than 4 in as disclosed by Syverson; One of ordinary skill in the art would have been motivated to make this modification to reduce the size of the vacuum].
Claim 21 is therefore rejected for the same reasons set forth above for claims 1.
Regarding claim 22 (Previously Presented),
Nishimura as modified teaches the brushroll of claim 21 wherein the outer diameter of the brushroll is in a range of 3.8 cm (1.5 in.) to 7.6 cm (3 in.) [Syverson:  ¶61, 306 has an OD of 1.125 in; therefore keeping 300 can be less than 3 inches as it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  Please see MPEP 2144.05 (I).].
Regarding claim 23 (Canceled),
Regarding claim 24 (Previously Presented),
Nishimura as modified teaches the brushroll of claim 21 wherein the bristles tufted into thicker sections are offset 90 degrees from the magnets [Syverson:  ¶32, there can be 2 opposing, individual magnets and if the magnets are opposing the thicker section where the bristles would be places would be offset 90 degrees from the magnets].

Response to Arguments
35 U.S.C. 112(a) Rejection
Applicant's amendments and arguments, see Pages 10-11, filed 7/19/2022 have been fully considered and are persuasive. The rejections of 4/26/2022 are withdrawn.

35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 9-18, filed 10/22/2021 have been fully considered and are not persuasive.  
The Applicant claims that the prima facie standard is not satisfied because Edelson et al. ‘686 is non-analogous art.As stated by the Applicant, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See MPEP 2141.01(a).  In this case Edelson discloses solution to the problem of trying to reduce a standard electric motor's size (a standard electric motor has a rotating rotor and a stationary stator) while maintaining the same output as the standard electric motor which is the same problem Nishimura is attempting to solve (i.e. reducing the size of the rotary brush and the vacuum), see the abstract of Nishimura and ¶154 of Edelson. Edelson further discloses "From the foregoing, it may be appreciated that a need has arisen for a small compact motor system which may be located in or near a drive wheel, and which allows a drive motor to provide the necessary torque with reasonable system mass." (¶85) and "The counter rotating electrical motor fulfills the need for a small compact motor system which provides the necessary torque with reasonable system mass" (¶162). A "drive wheel" or "driving wheel" is defined as "a wheel that communicates motion" (“Driving wheel.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/driving%20wheel. Accessed 13 Apr. 2022.); and a "wheel" is defined as "a circular frame of hard material that may be solid, partly solid, or spoked and that is capable of turning on an axle" (“Wheel.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/wheel. Accessed 13 Apr. 2022.). Based on the definitions above a brush dowel is a wheel because it is a circular frame that is turning on an axle and is also a drive or driving wheel because it is a wheel that communicates motion to the bristles but also communicates motion to the vacuum as the bristles apply tractive motion to the vacuum due to their contact with the surface to be cleaned. Therefore, Edelson is analogous art with Nishimura.Further the Applicant states that Edelson is directed to providing a torque for a vehicle from rest.A vehicle at rest requires a higher torque to overcome the vehicles inertia and friction to begin moving and after it starts moving requires less torque to maintain movement. This concept applies to a brush dowel in a vacuum that is contacting a surface to be cleaned. The brush dowel requires a higher torque to overcome its own inertia and the friction from the contact with the bristles that the surface. Once the brush dowel starts to move less torque is required to maintain the movement of the brush dowel. Therefore the concept of higher torque for a driven wheel at rest from Edelson is applicable to the instant application and thereby making Edelson analogous art with Nishimura.Further the Applicant states "Appellant’s disclosure, being concerned with high torque and high speed, solves the problem of “attaining the desired torque and speed necessary for adequate cleaning while maintaining the brush diameter within reasonable dimensional limits so as to introduce minimal impacts on vacuum cleaner foot architecture and performance.” Application as filed, § [0007]." However, the disclosure only states "desired torque and speed necessary for adequate cleaning" which does not imply high speed and high torque. Further the Applicant's specification states "In general, increasing the number of poles allows a larger gear ratio to be used in the planetary gear train between the rotor/armature and the brush dowel 82. A larger gear ratio is desirable to increase the torque of the brush dowel 82 while also allowing the rotor to spin at higher speeds" [¶52]. The addition of a planetary gear system to a motor increases the torque of the driven part at the cost of decreasing the speed of the driven part. This run contrary to the assertion of the Applicant that their disclosure is concerned with high torque and high speed. If the state is intended to mean that the motor rotates at high speed and the brush roll has a high torque, then Nishimura already meets that by having a rotating motor that rotates as high speeds and a planetary gear system providing high torque for the brush dowel. As Edelson is relied on for an alternative electric motor structure to reduce the size and weight of the vacuum brush dowel and the vacuum itself, Edelson is analogous art.
The prima facie standard is not satisfied because the combination of Nishimura et al. 970, Edelson et al. ‘686, Wehde ‘406, and Kasper, Jr. et al. ‘315 fails to reach the claimed invention. However, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See MPEP 2143.01. In this case, as Edelson is analogous art as shown above, Edelson provides an alternate electric motor structure for inside the brush dowel to further reduce the size of the motor which in turn reduces the brush dowel, which in turn further reduces the vacuum as Nishimura is attempting to accomplish. Edelson has disclosed the plurality of magnets and Wehde protects the magnets from the centrifugal forces generated by high rotational speeds of the motor by placing the magnets within recesses, see Wehde Col 3, line 1-16, and also further reduces the size of the motor by having the magnets within rotor structure instead of projecting into the space between the rotor and stator (or in Edelson's motor between the rotor and the second rotor), see Wehde Fig 1. If a person of ordinary skill is attempting to reduce the size of a vacuum through placing a motor in a brush dowel, Nishimura, Edelson, and Wehde disclose structures that further reduce the size of the vacuum brush dowel when combined together. Kasper discloses a brush dowel with a hollow interior (Fig 5) with bristle support platforms (82) which protrude into the interior. But to describe it a different way, the interior of the hollow brush dowel has large recesses with thicker sections (82) in between said recesses. The support platforms (thicker sections) have bristles tufted into them which enables the bristles to have deeper holes for securing and supporting the bristles than if the bristles were tufted into the thinner sections overlying the recesses. One of ordinary skill in the art would have been motivated to tuft the bristles of Nishimura as modified by Edelson and further by Wehde into the thicker sections between the plurality of recess to support the bristles which would therefore be stiffer, brush the floor with more force, and increase the ability to agitate dirt and debris off the surface to be cleaned. Therefore, the prima facie standard has been satisfied.
The prima facie standard is not met because the rejection fails to articulate a logical reason why one of ordinary skill in the art would have made the combination.However as discussed above, Nishimura discloses a vacuum with an electric motor built into the driven brush dowel to reduce the size of the vacuum, Edelson discloses a counter-rotating electric motor to provide the same torque/speed output as an electric motor that is not counter-rotating but with reduced size, Wehde discloses an electric motor with recessed magnets for supporting and protecting the magnets during rotation which also reduces the diameter of the rotor (i.e. reduces the size of the electric motor), and Kasper discloses a bristle support structure of thicker sections between recesses. All the art cited is analogous art as it is in the pertinent field (an electric motor in a vacuum) or attempts to solve the same problem (reduction of the size of an electric motor). Therefore, the prima facia standard has been met.
The prima facie standard is not met because the alleged combination is based on hindsight.However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case each reference provides a reason or benefit that a person skilled in the art would incorporate the given reference as each was known in the art prior to the effective filing date of the Applicant's application. Specifically Nishimura discloses a vacuum with an electric motor in the brush dowel to reduce the brush dowel and therefore the vacuum's size, see the Abstract and Col 1, line 30-38; Edelson discloses a small compact electric motor (i.e. reduced size electric motor) for powering a drive wheel (i.e. the brush dowel and shown previously), see ¶85, ¶154, & ¶162; Wehde discloses an electric motor with recesses in the rotor for placing the magnets in to support and protect them which reduces the size the rotor can be, see Fig 1 & Col 3, line 1-16; and Kasper discloses a brush dowel with a hollow interior with thicker sections of the brush dowel adjacent thinner section for placing bristles in larger holes to increase the support for the bristles, see Fig 5 & ¶42. Therefore, the prima facia standard met by the rejections is not based on hindsight.
The combination of Nishimura as modified and Syverson is not proper as the use of Syverson is impermissible hindsight.However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Nishimura as modified discloses the structure of the motor but does not explicitly disclose how the structure is set up to operate. One of ordinary skill would look to other prior art to determine how to have the motor operate and Syverson teaches a motor operation mode that is applicable. Therefore it is not impermissible hindsight to combine Nishimura as modified with Syverson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0052.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON R MCCONNELL/Examiner, Art Unit 3723

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723